DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on October 19, 2021.  Claims 16 and 21 were amended.  Claims 1-10 remain cancelled.  Thus, claims 11-23 are pending. 

Information Disclosure Statement
The action references cited in the IDS, submitted on 07/28/2021, have been considered.

Drawings
The drawings filed on October 19, 2021 are objected to.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84 (a)(1); “Black and white drawings are normally required.  India ink, or its equivalent that secures solid black lines, must be used for drawings.”  Each of newly submitted FIGS. 1-3 include text, figures, and numerals that are pixelated and are otherwise not clear.  For example, FIG. 3 includes horizontal lines, pointed out by numeral 11, that are completely unreadable.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing 

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 11-12, 17, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over by Marchandise (France Patent Publication FR 2973081 A1 – Provided in IDS filed 05/22/2019, an EPO/Espacenet machine translation of the specification thereof, generated 07/14/2021, was provided with the previous Action); in view of Nagasaki (U.S. Patent Publication 2016/0123291 A1).
Regarding claim 11, Marchandise teaches a gas flow rate regulating device for regulating a flow rate of gas intended to supply a propulsion apparatus for a spacecraft, comprising a tank of pressurized gas and a fluidic circuit connected to the tank, said fluid circuit comprising a withdrawing pipe (Marchandise: FIGS. 3-5; pg. 1, ln 14-16 [“…present invention relates to the field of electric propulsion motors. It applies in a privileged but nonlimiting [sic] manner to an 
said withdrawing pipe has an upstream end connected to the tank and at least one downstream end intended to be connected to a propulsion apparatus for a spacecraft (Marchandise: FIGS. 3-5; pg. 1, ln 27-28 {See above.}; pg. 1, ln 32-34 [“…The central magnetic coil 12 and the external magnetic coils make it possible to generate a radial magnetic field B cont the intensity is maximum at the level of the downstream end 20b of the discharge channel…”]); 
arranged in series from upstream to downstream, the withdrawing pipe comprises an isolating first valve, a regulating second valve, and a first pressure transducer, the first valve being an isolating valve, the second valve being a regulating valve (Marchandise: FIGS. 3-5, 20; pg. 1, ln 25-34 {See above.}; pg. 2, ln 55-64 [“…supply system 50 comprises a high pressure tank 1 of Ionlsable [sic] gas, for example xenon or krypton, connected, by a pipe 51, on which is placed a first valve with an electromagnetic actuator 5, to a low pressure buffer tank 2 . The volume of the low pressure buffer tank 2 is approximately 1 liter. The pressure in the high pressure tank 1 varies from 150 bars to approximately 1 bar; that in the low pressure buffer tank 2 varies between approximately 1 and 3 bars. 10 Expansion means 7 (for example a restrictor 7) are placed on the pipe 51 to relieve the pressure between the high pressure tank 1 and the low pressure buffer tank 2. Line 51 also includes a second valve with an electromagnetic actuator 6 to regulate the gas flow between the high pressure tank 1 and the low pressure buffer tank 2. The supply system 50 comprises means 53 for controlling the opening and closing of the valve 6 and 
the first pressure transducer for measuring a pressure downstream of the second valve (Marchandise: FIGS. 3-5, 20; pg. 1, ln 25-34 {See above.}; pg. 2, ln 55-64); and
the second valve provides defined regulation of flow rate and/or pressure in dependence on a pressure measured by the first pressure transducer (Marchandise: FIGS. 3-5, 20; pg. 5, ln 166-173 [“In the exemplary embodiment described here, a second valve 6 is also placed in the insulated enclosure 102. I o In the preferred embodiment described here, the invention is implemented before opening the valve 6 in order to be certain that the ionizable gas remains in a gaseous state, and never passes into two-phase…”]).
Marchandise additionally discloses pressure is continuously measured in a low pressure buffer tank by a pressure sensor and kept substantially constant and equal to a setpoint pressure by controlling the opening of a valve (Marchandise: FIGS. 3-5, 20; pg. 5, ln 185-190 [“…pressure is continuously measured in the low pressure buffer tank 2 by the pressure sensor 54 and kept substantially constant (with a tolerance of 5% in this example) and equal to a setpoint pressure by controlling the opening of the valve. valve 6. The flow of ionizable gas supplied to the engine can be adjusted by varying this set pressure.”]).
However, Marchandise is silent as to explicitly teaching at least the second valve is a proportional valve of the electrically controlled variable throughput “PCV” type.
Nagasaki, in a similar field of endeavor, discloses a device which includes a first and second flow rate regulating valve for regulating a delivery volume of a pressurized fuel feed pump that feeds pressurized fuel (Nagasaki: Abstract.).  Therein, Nagasaki discloses at least the second valve is a proportional valve of the electrically controlled variable throughput “PCV” 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing at least the second valve is a proportional valve of the electrically controlled variable throughput “PCV” type, disclosed by Nagasaki into Marchandise, with the motivation and expected benefit of providing regulating a gas flow rate intended for supplying a propulsion apparatus for a spacecraft.  This method for improving Marchandise was within the ordinary ability of one of ordinary skill in the art based on the teachings of Nagasaki.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Marchandise and Nagasaki to obtain the invention as specified in claim 11.

Regarding claim 12, Marchandise, in view of Nagasaki, teach all the limitations of the parent claim 11 as shown above.  Marchandise discloses the first valve is a proportional valve of the electrically controlled variable throughput “PCV” type (Marchandise: FIG. 3; pg. 4, ln 134-142 [“…regulation unit comprises, as in a known manner, a valve with an electromagnetic actuator 5, to regulate the flow of gas between the high pressure tank 1 and the low pressure tank 2.5 In a known manner, the valve 5 must be permanently supplied in order. be kept open. To this 

Regarding claim 17, Marchandise, in view of Nagasaki, teach all the limitations of the parent claim 11 as shown above.  Marchandise discloses one or both of the second valve and the first valve is a thermally activated electrically controlled proportional regulating valve (Marchandise: FIG. 2; pg. 2, ln 50-55 [“This regulation is usually done by a thermocapillary supplied with current and by a flow restrictor allowing distribution between the anode and the cathode. FIG. 2 illustrates a power supply system 50 for the electric thruster 0 according to the state of the art.”]).

Regarding claim 22, Marchandise, in view of Nagasaki, teach all the limitations of the parent claim 11 as shown above.  Marchandise discloses the pressurized gas is xenon (Marchandise: FIGS. 3-5; pg. 1, ln 14-16, ln 27-28 {See above.}).

Regarding claim 23, Marchandise, in view of Nagasaki, teach all the limitations of the parent claim 11 as shown above.  Marchandise discloses a method for supplying xenon to a propulsion apparatus for a spacecraft using the flow rate regulating device of claim 11, in which a flow of gas is transferred from the tank to the downstream end of the withdrawing pipe at a pressure and/or flow rate that is defined by means of proportional controlling of the regulating second valve in relation to the pressure value measured by the downstream pressure measurement member (Marchandise: FIGS. 3-5; pg. 1, ln 14-16, ln 27-28 {See above.}).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Marchandise, in view of Nagasaki; and further in view of Seymour (U.S. Patent 5,954,089).
Regarding claim 13, Marchandise, in view of Nagasaki, teach all the limitations of the parent claim 11 as shown above.  However, Marchandise, in view of Nagasaki, is silent as to explicitly teaching an electronic data acquisition, storage and processing member configured to control one or both of the second valve and the first valve on the basis of the value measured by the first pressure transducer.
Seymour, in a similar field of endeavor, discloses a pair of serially connected electrically operated computer controlled gas valves combine with a pressure sensor to output pressure regulated low pressure gas dispensed from a high pressure gas source and define a pressure regulation system of relatively simple construction (Seymour: Abstract.).  Therein, Seymour discloses an electronic data acquisition, storage and processing member configured to control one or both of the second valve and the first valve on the basis of the value measured by the first pressure transducer (Seymour: FIG. 1; col 4, ln 22-26 [“Valve controller 10, represented in block form, contains the power circuits for energizing the valves by supply of electrical current to outputs 11 and 13 and contains the control circuits for valve selection, operation and duration…”]; col 6, ln 44-49 [“…a programmed digital computer, such as a programmed semiconductor microprocessor and associated semiconductor memory, including EPROM type or other semiconductor memory. For stand-alone operation, the valve controller 10 is a separate computerized apparatus.”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing an electronic data acquisition, storage and processing member configured to control one or both of the second valve and the first valve on 

Regarding claim 14, Marchandise, in view of Nagasaki and Seymour, teach all the limitations of the parent claim 13 as shown above.  Marchandise discloses a second pressure transducer for measuring a pressure upstream of the first valve, and controlling one or both of the second valve and the first valve on the basis of the value measured by the second pressure transducer (Marchandise: FIG. 2; pg. 2, ln 50-55 {See above.}).  Seymour discloses an electronic data acquisition, storage and processing member configured to control one or both of the second valve and the first valve on the basis of the value measured by one or more pressure transducers (Seymour: FIG. 1; col 4, ln 22-26; col 6, ln 44-49 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing an electronic data acquisition, storage and processing member configured to control one or both of the second valve and the first valve on the basis of the value measured by one or more pressure transducers, disclosed by Seymour into Marchandise, as modified by Nagasaki and Seymour, with the motivation and expected benefit of providing automated control of one or both of the second valve and the first valve from a remote location.  This method for improving Marchandise, as modified by Nagasaki and 

Regarding claim 15, Marchandise, in view of Nagasaki and Seymour, teach all the limitations of the parent claim 13 as shown above.  Seymour discloses an electronic data acquisition, storage and processing member configured to control one or both of the second valve and the first valve on the basis of the value measured by one or more pressure transducers (Seymour: FIG. 1; col 4, ln 22-26; col 6, ln 44-49 {See above.}).  Marchandise discloses controlling the first valve in all-or-nothing operation such that the first valve is switched only between two configurations: fully open and fully closed (Marchandise: FIG. 3-5; pg. 4, ln 142-152 [“The voltage required to keep the valve open is of the order of 5V but in a preferred embodiment, as a safety measure…”]); and controlling the second valve in proportional operation with a plurality of possible degrees of opening of the second valve so as to regulate the flow rate of gas withdrawn from the gas flow rate regulating device to a defined flow rate and/or pressure, from among a plurality of possible values (Marchandise: FIG. 2; pg. 2, ln 50-55 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing an electronic data acquisition, storage and processing member configured to control one or both of the second valve and the first valve on the basis of the value measured by one or more pressure transducers, disclosed by Seymour, into Marchandise, as modified by Nagasaki and Seymour, with the motivation and expected benefit .

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marchandise, in view of Nagasaki; and further in view of Yaskoff (U.S. Patent 5,997,813).
Regarding claim 18, Marchandise, in view of Nagasaki, teach all the limitations of the parent claim 11 as shown above.  However, Marchandise, in view of Nagasaki, is silent as to explicitly teaching wherein one or both of the second valve and the first valve is normally closed when not heated above a given threshold.
Yaskoff, in a similar field of endeavor, discloses a steam condensate tempering system for a steam sterilizer (Yaskoff: Abstract.).  Therein, Yaskoff discloses one or both of a second valve and a first valve is normally closed when not heated above a given threshold (Yaskoff: FIGS. 1-2; col 3, ln 20-25 [“Controller 44 compares the sensed temperature to a chosen threshold, such as 120° F. If the temperature exceeds the threshold, the controller causes a valve 46, such as a solenoid valve, to open so that cooling water flows in line 40 to mixing chamber 32.”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing one or both of a second valve and a first valve is normally closed when not heated above a given threshold, disclosed by Yaskoff, into 

Regarding claim 19, Marchandise, in view of Nagasaki, teach all the limitations of the parent claim 11 as shown above.  Yaskoff discloses one or both of the second valve and the first valve is a thermally activated electrically controlled proportional regulating valve that is normally closed when not heated above a given threshold in the range of 50 to 180° C (Yaskoff: FIGS. 1-2; col 3, ln 35-41 [“Assuming a maximum drain temperature of 140° F., a threshold temperature of 120° F. provides a significant buffer below a maximum temperature of 140° F. Other settings, such as 130° F., could be used…”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing one or both of a second valve and a first valve is normally closed when not heated above a given threshold in the range of 50 to 180° C, disclosed by Yaskoff, into Marchandise, as modified by Nagasaki, with the motivation and expected benefit of providing defined regulation of flow rate and/or pressure in dependence on the pressure measured by the downstream pressure measurement member.  This method for improving Marchandise, as modified by Nagasaki, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Yaskoff.  Therefore, it would have been 

Regarding claim 20, Marchandise, in view of Nagasaki, teach all the limitations of the parent claim 11 as shown above.  Yaskoff discloses one or both of the second valve and the first valve is a thermally activated electrically controlled proportional regulating valve that is normally closed when not heated above a given threshold in the range of 80 to 120° C (Yaskoff: FIGS. 1-2; col 3, ln 35-41 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing one or both of a second valve and a first valve is normally closed when not heated above a given threshold in the range of 80 to 120° C, disclosed by Yaskoff, into Marchandise, as modified by Nagasaki, with the motivation and expected benefit of providing defined regulation of flow rate and/or pressure in dependence on the pressure measured by the downstream pressure measurement member.  This method for improving Marchandise, as modified by Nagasaki, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Yaskoff.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Marchandise and Nagasaki and Yaskoff to obtain the invention as specified in claim 20.

Allowable Subject Matter
Claims 16 and 21, are allowed.  The reason for allowability of claims 16 and 21 was giving in the prior Office Action.

Response to Arguments
Applicants’ arguments filed on October 19, 2021 have been fully considered and are deemed moot on the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864